01/20/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0606



                             No. DA 20-0606

STATE OF MONTANA,

            Plaintiff and Appellee,
     v.

CHRISTOPHER I TOULOUSE,

            Defendant and Appellant.


                                 ORDER


      Upon consideration of the motion for extension of time to submit

a response to Anders brief, and good cause appearing,

     IT IS HEREBY ORDERED that the Defendant/Appellant in this

matter shall file a response to counsel’s Anders brief by March 4, 2022.

The response must be served upon all counsel of record, including the

Attorney General, the County Attorney, and the Appellate Defender

Division.

     IT IS FURTHER ORDERED that the Clerk of this Court give

notice of this Order by mail to all counsel of record and to the Defendant

and Appellant at his last known address.



                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                    January 20 2022